DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A display device, comprising: a first display unit located on a front surface of the display device; a second display unit located on a first side surface of the display device; and a lock release button located on a surface of the display device, wherein the display device is configured to be moved from a second configuration in which the first display unit is in a folded state and the first display unit is exposed, to a first configuration in which the first display unit is in an unfolded state and the first display unit is exposed by touching the lock release button, wherein the first display unit is formed of a flexible display panel and wherein the second display unit is formed of a rigid display panel.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Lee (US Patent 9,778,682 B2) is cited to teach a similar type of flexible display with dual mode operations in figures 1 and 2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 12, 2022.
   20140331791